Opinion by
President Judge Crumlish, Jr.,
Tbe City of Coatesville (City) appeals a Pennsylvania Labor Relations Board (Board) determination tbat it committed unfair labor practices. We affirm.
Tbe Coatesville Police Benevolent Association (Association), tbe certified representative of tbe City’s police officers under tbe' Collective Bargaining by Policemen or Firemen Act (Act III),1 filed a complaint with tbe Board when tbe City refused to bargain over its unilateral increase in .tbe amount of tbe officers ’ contribution to -their pension fund. Tbe Board concluded tbat tbe City’s refusal to bargain was an unfair labor practice, in violation of the Pennsylvania Labor Relations Act (PLRA),2 and directed it to bargain.
Tbe sole issue is whether .the Board has jurisdiction to decide unfair labor practice charges involving Act 111 employees. We bold that tbe Board has jurisdiction.
In Philadelphia Fire Officers Association v. Pennsylvania Labor Relations Board, 470 Pa. 550, 369 A.2d 259 (1977), our Supreme Court, by reading tbe PLRA and Act 111 in pari materia, held tbat tbe Board bad jurisdiction under tbe PLRA to conduct representation elections for Act 111 employees. Tbe Court realized, however, tbat only portions of tbe PLRA could be read into Act 111:
*267We recognize, of course, . . . that Act No. 111 provides its own unique and specific procedure, namely, binding arbitration, as the final resort in the event of a bargaining impasse. These provisions of Act No. 111, enacted later than the PLEA, are of course controlling where the situation warrants. (Citations omitted; emphasis added.)
Id. at 558, 369 A.2d at 262. Thus, where the PLBA’s provisions conflict with Act 111, they will not be read into the latter enactment.3
Coatesville contends that Geriot v. Council of Borough of Darby, 491 Pa. 63, 417 A.2d 1144 (1980), limits the Board’s Act 111 jurisdiction to conducting representation elections. This contention is incorrect. Geriot held only that exclusive jurisdiction granted the Board under the Public Employe Relations Act (PERA)4 did not extend to Act 111 employees. This is consistent with Philadelphia Fire Officers, where the Court stated: “[E]mployees covered by Act No. 111 are not in any respect covered by the PERA . . . .” Id. at 558, 369 A.2d at 262. (Emphasis added.)
This Court has previously indicated that the Board has unfair labor practice jurisdiction under Act 111. See Local 302, International Association of Fire Fighters et al. v. City of Allentown, 55 Pa. Commonwealth Ct. 599, 423 A.2d 1119 (1980). The Board’s exercise of jurisdiction regarding unfair labor practices in the case now before us does not conflict with Act Ill’s *268■policy in favor of binding arbitration; on the contrary, it furthers the Act’s goal of ensuring expeditious and harmonious resolutions of labor disputes involving policemen and firemen. Further, Act 111 lacks any “unique and specific” procedures for dealing with an employer’s refusal to bargain. Thus, the Board properly exercised jurisdiction over the unfair labor practice charges filed in this case.
Affirmed.
Order,
The Pennsylvania Labor Relations Board order, No. PF-C-80-81-E, dated July 7, 1981, is hereby affirmed.
Judge Barbieri concurs in the result only.

 Act of June 24, 1968, P.L. 237, 43 P.S. §217.1.


 Act of June 1, 1937, P.L. 1168, as amended, 43 P.S. §211.1. The Board concluded that the County had violated Sections 6(1) (a) and (e) of the Act, 43 P.S. §§211.6(1) (a) and (e).


 For instance, the PI/RA’s authorization of peaceful strikes, 43 P.S. §211.5, cannot be applied to Act 111 employees, whose exclusive remedy for bargaining impasses is binding arbitration. Borough of New Cumberland v. Police Employees of the Borough of New Cumberland, 51 Pa. Commonwealth Ct. 435, 414 A.2d 761 (1980).


 Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.101 (Supp. 1983-84).